DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 13, 14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO2014/156812) in view of Okazaki (JPH10195361) and Fujii et al. (WO-2014106939)..  
	Yamamoto fails to disclose “a resin having a hydrophilic group and having a weight average molecular weight of from 5,000 to 10,000, “wherein the hydrophilic group is an acidic group” (as in claim 8) which “has an acid value of 30 mgKOH/g or more and 250 mgKOH/g or less” (as in claim 9).  However, Okazaki discloses a water-based ultraviolet radiation-curable ink composition that contains a water-based reactive resin dispersion (corresponding to the resin specified in claims 8-9 of the present application), which is obtained by dispersing, in water, a reactive resin having a number average molecular weight of from 1,000 to 15,000 (Examiner asserts that the number average MW disclosed by Okazaki overlaps the recited weight average MW) an acid value of 20-200 mg KOH/g, which is obtained by means of an addition reaction of a (meth)acrylate having one epoxy group to a polymer of a (meth)acrylate having one or more carboxyl groups, an alkylene oxide-modified polyol polyfunctional (meth)acrylate having two or more (meth)acryloyl groups, and a photoinitiator, and indicates that it is possible to form a cured 
 	Regarding claim 21, at least before printing, when all of the components are combined to form the ink, the “resin having a hydrophilic group will be dissolved in the polyfunctional (met)acrylate having a hydroxyl group so as to form a solution” because of the nature of each component. 
Regarding claim 15, Yamamoto discloses all that is claimed, as in claim 7 above, except “further comprising … a hydrocarbon solvent.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to add hydrocarbon solvents to inks in order to adjust the rheological properties of the ink.  Therefore, at the time of the filing of the invention, 
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	
Regarding claims 16 and 17, Yamamoto discloses all that is claimed, as in claim 7 above, except the presence of a surfactant with an HLB value of 8 or more and 18 or less.  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to add surfactants with HLB values between 8 and 18 to inks in order to act as an emulsifier for the ink.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a surfactant with an HLB value between 8 and 18 in order to act as an emulsifier for the ink.
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
Applicant’s arguments amount to arguments against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments that the references are not combinable is not persuasive.  Yamamoto and Okazaki are both directed to radiation curable inks, and Examiner maintains that one having ordinary skill in the art would have had more than a reasonable expectation that the resin of Okazaki would be able to be successfully used in the ink of Yamamoto.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853